EXHIBIT EQUIPMENT LEASE AGREEMENT Between Trussnet Gulfstream (Dalian) Co., Ltd And Yunji Communications Technology (China) Co., Ltd. TABLE OF CONTENTS CLAUSE PAGE 1. SCOPE OF EQUIPMENTS 2 2. SELECTION OF EQUIPMENTS 2 3. PAYMENT 3 4. RIGHTS AND OBLIGATIONS REGARDING THE EQUIPMENTS 3 5. SERVICES IN RELATION TO THE EQUIPMENTS 5 6. EXCLUSIVITY 5 7. LIMITATION OF LIABILITY 5 8. REPRESENTATIONS AND WARRANTIES 6 9. THE LESSEE’S COVENANTS 7 10. TRANSFER OF PROPERTY 8 11. ASSIGNMENT 8 12. TERM 8 13. TERMINATION 8 14. CONFIDENTIALITY 9 15. GOVERNING LAW AND DISPUTE SETTLEMENT 10 16. MISCELLANEOUS PROVISIONS 10 ANNEX 1
